Citation Nr: 0417433	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  98-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1959 to March 1961 and from May 1961 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In January 2004, the veteran gave sworn testimony to the 
undersigned Veterans Law Judge, by videoconference.  The 
issue of entitlement to service connection for a back 
disorder was the only issue discussed at the hearing.  The RO 
had previously granted a 30 percent rating for the right foot 
disorder and a 30 percent rating for the left foot disorder.  
In February 2001, the RO notified the veteran that the foot 
claims were no longer on appeal because the maximum ratings 
had been assigned.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The law particularly required VA to obtain any relevant 
records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002).  

The veteran has asserted that he injured his back in service 
and has had continuing symptoms since the inservice injury.  
During his January 2004 videoconference hearing, he reported 
receiving treatment at a United States Public Health Service 
(USPHS) Hospital, in 1966, less than two years after service.  
He has submitted records from his Official Personnel Folder 
(OPF) for the United States Postal Service (USPS).  These 
show that USPHS recommended the veteran should not lift or 
strain his back muscles or push heavy objects.  However, the 
underlying medical examination and treatment records are not 
in evidence.  These may be critical to determining if the 
1966 incident was a new injury or the recurrence of an old 
injury which began in service.  Thus, the complete USPHS 
records should be obtained.  

So too, the USPS records indicate that there was a workman's 
compensation claim filed with the United States Department of 
Labor (USDoL).  These records may include examination reports 
and should be obtained.  We note that one request was made in 
July 2001, without response.  VCAA requires that VA continue 
its efforts to obtain the USDoL records until they are 
obtained, unless it is reasonably certain that such records 
do not exist or that further efforts to obtain these records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  After obtaining the necessary 
releases, the RO should request a complete 
copy of the veteran's medical records from 
the USPHS.  Attempts to obtain these 
records should continue in accordance with 
38 U.S.C.A. § 5103A(b)(3) and implementing 
regulations.  

3.  After obtaining the necessary 
releases, the RO should request a complete 
copy of the veteran's medical records from 
the USDoL.  Attempts to obtain these 
records should continue in accordance with 
38 U.S.C.A. § 5103A(b)(3) and implementing 
regulations.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



